AMENDED GLD-253                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 12-2776
                                   ___________

                          CHANDAN S. VORA, Appellant

                                        v.

                ALL CONSPIRATORS; CITY COPS; CCC JUDGES;
              CAMBRIA COUNTY; JAMES WHITE; TONY KOVALIC;
                      CRAIG FOUST; KRISTEN DENNE;
                RONALD REPAK, City Attorney; DON MICHAELS
                    ____________________________________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                          (D.C. Civil No. 3-11-cv-00253)
                   District Judge: Honorable Gustave Diamond
                   ____________________________________

  Submitted for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                August 9, 2012

        Before: FUENTES, GREENAWAY, JR. and BARRY, Circuit Judges

                         (Opinion filed: August 27, 2012)

                                    _________

                                    OPINION
                                    _________


PER CURIAM




                                        1
       Chandan S. Vora, proceeding pro se and in forma pauperis, appeals from the

District Court’s orders dismissing her complaint and denying her motions for

reconsideration. For the reasons that follow, we will summarily affirm.

                                             I.

       In October 2011, Vora received a legal notice from the City of Johnstown that her

home would be demolished because it was, among other things, unsafe for human

habitation and incapable of being repaired. (Dkt. No. 13, p. 49.) She then filed a motion

to proceed in forma pauperis and a rambling twenty-eight page complaint (with over 250

pages of attachments) against several Defendants she considered “conspirators” in an

illegal plot to destroy her home and violate her civil rights. By order entered December

22, 2011, the District Court granted Vora’s request to proceed in forma pauperis, but

dismissed her complaint for lack of jurisdiction and for failing to state a claim upon

which relief could be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). 1 (Dkt. No. 12.)

       Approximately two months later, Vora filed a motion to consolidate numerous

cases. The District Court construed it as a motion to reconsider its order dismissing her

complaint and denied it on April 9, 2012. Vora then filed a motion to vacate on April 19,

2012, followed by a motion for stay and a motion for extension of time. Again, the

District Court considered all of these motions as requesting reconsideration of its

dismissal order, and denied them on May 7, 2012. Vora filed a notice of appeal on June

6, 2012.


1
  By the time the District Court issued its order, Vora had filed several motions for
injunctive relief, all of which were denied as moot.
                                             2
                                              II.

        Vora appeals from the District Court’s orders denying her motions for

reconsideration and its order dismissing her complaint. As discussed below, we have

jurisdiction to review the former, but not the latter.

       Vora filed several motions seeking reconsideration of the District Court’s order

dismissing her complaint. A Rule 59(e) motion to alter or amend the judgment must be

filed within twenty-eight days after the entry of judgment. Fed. R. Civ. P. 59(e). Vora’s

motions were not timely as they were filed more than twenty-eight days after the District

Court dismissed her complaint. However, her appeal of the District Court’s order

denying them was timely. We have jurisdiction under 28 U.S.C. § 1291 to review “a

timely appealed order disposing of an untimely motion for reconsideration.” Long v. Atl.

City Police Dep’t, 670 F.3d 436, 446 n.19 (3d Cir. 2012).

       We review the denial of a Rule 59(e) motion for abuse of discretion. Lazaridis v.

Wehmer, 591 F.3d 666, 669 (3d Cir. 2010). A motion for reconsideration is a limited

vehicle used “to correct manifest errors of law or fact or to present newly discovered

evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999) (citation omitted). A judgment may be altered or amended if the party

seeking reconsideration shows one of three grounds: (1) an intervening change in the law;

(2) the availability of new evidence; or (3) the need to correct a clear error of law or

prevent manifest injustice. Id. Vora did not identify any of these factors in her motions,




                                               3
wherein she merely rehashed arguments that were presented in her previous filings. The

District Court did not abuse its discretion in denying her motions for reconsideration.

       As for Vora’s appeal of the District Court’s December 22, 2011 order dismissing

her complaint, she had until January 21, 2012, to file a notice of appeal. See Fed. R.

App. P. 4(a)(1)(A) (notice of appeal in civil case must be filed within thirty days). She

did not timely file any motion to toll the appeals period. See Fed. R. App. P. 4(a)(4)-(6);

Fed. R. Civ. P. 59(e) and 60(b); see also Poole v. Fam. Ct. of New Castle Cnty., 368 F.3d
263, 269 (3d Cir. 2004) (relief under Rules 4(a)(5) and (6) requires filing the appropriate

motion). The June 6, 2012 notice of appeal was untimely. Therefore, we do not have

jurisdiction over her appeal of the dismissal order. Berke v. Bloch, 242 F.3d 131, 136

(3d Cir. 2001).

                                              III.

       We will summarily affirm the District Court’s May 7, 2012 order because no

substantial question is presented on appeal. 3d Cir. LAR 27.4 and I.O.P. 10.6. Vora’s

motion for an injunction is denied as moot.




                                               4